DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wedzikowski et al. (2019/0152741).
Wedzikowski et al. disclose an automatic elevator calling system, characterized in that the automatic elevator calling system comprises: a first wireless signal module (432) installed in an elevator car, which is used for broadcasting a first wireless signal (figure 4); wherein the first wireless signal module is further used for receiving information regarding the movement of a passenger relative to an elevator landing area (figure 4), and the information regarding the movement is determined based on the change in a signal strength of the first wireless signal received by a personal mobile terminal carried by the passenger (paragraph 8 and 47).
Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the information regarding the movement comprises the movement of the passenger from the elevator car into the elevator landing area (paragraphs 42-43), which is determined when: the signal strength of the first wireless signal received by the personal mobile terminal changes from greater than or equal to a 
Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the first wireless signal comprises a data signal of information of a first floor where the elevator car is currently located (figure 4); wherein the information regarding the movement comprises the movement of the passenger from the elevator car into the elevator landing area after the passenger takes the elevator (figure 3), which is determined when: the signal strength of the first wireless signal received by the personal mobile terminal changes from greater than or equal to a relatively strong first predetermined value to zero or relatively weak and the first floor information received by the personal mobile terminal upon the change differs from the first floor information received prior to the change (paragraphs 47-48).
Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the automatic elevator calling system further comprises: a second wireless signal module (402) installed in the elevator landing area, which is used for broadcasting a second wireless signal, the second wireless signal comprising a data signal of information of a second floor where the second wireless signal module is located (figure 4). 
Wedzikowski et al. disclose the automatic elevator calling system according to claim 5, characterized in that the first wireless signal comprises a data signal of information of a first floor where the elevator car is currently located (figure 4); wherein the information regarding the movement comprises the movement of the passenger from the elevator car into the elevator landing area where the second wireless signal module is installed after the passenger takes the elevator (figures 3-4), which is determined when:  the signal strength of the received first wireless signal changes from greater than or equal to a relatively strong first predetermined value to zero or relatively weak, second floor information of the second wireless signal is not received prior to the change, and the second floor 
	Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the information regarding the movement comprises the movement of the passenger to a location that is substantially outside the elevator landing area, which is determined when:  signal strength of the second wireless signal received by the personal mobile terminal changes from greater than or equal to a second predetermined value to zero or relatively weak (figures 3-4; and paragraphs 45-48).
Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the automatic elevator calling system further comprises: a second wireless signal module (402) installed in the elevator landing area, which is used for broadcasting a second wireless signal and automatically establishing a second wireless connection with the personal mobile terminal based on the second wireless signal, and receiving, upon the establishment of the second wireless connection, an elevator calling request command regarding an elevator calling direction transmitted from the personal mobile terminal (figure 4).
	Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the first wireless signal module is further used for automatically establishing a first wireless connection with the personal mobile terminal (408) based on the first wireless signal, and receiving, upon the establishment of the first wireless connection, a destination floor registration command transmitted from the personal mobile terminal (408).
Wedzikowski et al. disclose the automatic elevator calling system, characterized in that the second wireless signal module and/or the first wireless signal module is a Bluetooth low energy module (paragraphs 41-42).

Wedzikowski et al. disclose the elevator system according to claim 11, characterized in that the elevator controller is configured to judge whether or not to cancel an elevator calling request command corresponding to the personal mobile terminal of the passenger based on the information regarding the movement (paragraphs 24 and 35).
	Wedzikowski et al. disclose the method, characterized in that the method further comprises a step of determining the movement of the passenger to a location that is substantially outside the elevator landing area when the signal strength of the received second wireless signal changes from greater than or equal to a second predetermined value to zero or relatively weak (figures 3 and 4).
Wedzikowski et al. disclose the method, characterized in that the method further comprises a step of automatically entering a sleep mode when the movement of the passenger to the location that is substantially outside the elevator landing area is determined (paragraph 46).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
2/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837